Jackson, Chief Justice.
A ta,x execution was levied on the depot of the Georgia Pacific Railroad Company by the city of Atlanta. A writ of injunction was granted to restrain its collection, and the city bring the case here for review.
The case is controlled by The City of Albany vs. The Savannah, Florida and Western Railway Company* and by The County of Houston vs. The Central Railroad and Banking Company,† and by the act of the general assembly, September 4th, 1883, pp. 39, 41, and by The Savannah, Florida and Western Railway Co. vs. Morton et al.‡ The act declares that the only property of railroads subject to be taxed by counties and cities is that “ not used *17on their usual and ordinary business.” But without this act, those cases cited would control the only point made here.
Judgment affirmed.

 71 Ga., 158.


 72 Ga., 211.


 71 Ga., 24.